The hearing court properly denied the defendant’s motion to dismiss the indictment for failure to provide a speedy trial. The People were entitled to rely on their general policy not to indict fugitive defendants and the period of the defendant’s absence was properly excluded from the six-month period contained in CPL 30.30 (see, People v Leone, 105 AD2d 757, affd, 65 NY2d 674; People v Bratton, 103 AD2d 368, affd 65 NY2d 675).
Furthermore, the trial court properly exercised its discre*830tion in its Sandoval ruling (see, People v Sandoval, 34 NY2d 371). The defendant’s remaining contention is unpreserved for our review and we decline to reach it in the exercise of our interest of justice jurisdiction. Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.